DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amended drawings filed on 2/21/20, are objected to because figures 2, 5 and 9 are out of order.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winslow et al. (U.S. publication No. 20140277517).
Regarding Claim 1, Winslow discloses an orthopaedic implant (Figure 1 #10), comprising: a base (Figure 6a #34) comprising a molding material (Paragraph [0031] lines 3-6); a first porous ingrowth material region (Figure 6a #24) coupled to the base(Figure 6a #34); a second porous ingrowth material region (Figure 6a #22) coupled to the base (Figure 6a #34); and at least one barrier insert (Figure 5 #12) coupled to the base (Figure 6a #24), the barrier insert comprising a barrier material that is configured to prevent introduction of the molding material of the base into some pores of the first porous ingrowth material region and some pores of the second porous ingrowth material region during molding of the base (Paragraph [0030].
Regarding Claim 11, Winslow discloses The orthopaedic implant (Figure 1 #10) of claim 1, further comprising a porous binding ring (Figure 5 #14) disposed between the at least one barrier insert (Figure 5 #12) and the base (Figure 5 #34), the binding ring being at least partially filled with the molding material of the base to bind the at least one barrier insert to the base (Paragraph [0027]).
Regarding Claim 12, Winslow discloses the orthopaedic implant of claim 11, wherein the base comprises a recess (Figure 5 #34) and the porous binding ring (Figure 5 #14) is disposed in the recess.
Regarding Claim 13, Winslow discloses the orthopaedic implant of claim 1, wherein the first porous ingrowth material region comprises a first ingrowth disc (Figure 1 #24), a second ingrowth disc (Figure 1 #18), and a barrier layer (Figure 1 #12) coupled to the first ingrowth disc and the second ingrowth disc.
Regarding Claim 14, Winslow discloses the orthopaedic implant of claim 13, wherein the barrier layer (Figure 1 #12) comprises a substantially non-porous material (Paragraph [0026] line 4). 
Regarding Claim 19, Winslow discloses the orthopaedic implant of claim 1, wherein the at least one barrier insert comprises a closed bottom (Figure 1 #12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (U.S. publication No. 20140277517) in view of German et al. (U.S. publication No. 20040049286).
Regarding Claim 2, Winslow discloses the orthopaedic implant of claim 1 but does not disclose wherein the base further comprises a hollow stem.
German teaches in analogues art where the base further comprises a hollow stem (paragraph [0008] line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow to incorporate the teachings of German to have a base comprising a hollow stem in order for the stem to receive an insert (paragraph [0008] lines 7-10).

Claim 3-4, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (U.S. publication No. 20140277517) in view of German et al. (U.S. publication No. 20040049286) in further view of Mansmann (U.S. publication No. 20180289493).
Regarding Claim 3, Winslow discloses the orthopaedic implant of claim 2 as rejected in view of German above but does not disclose wherein the at least one barrier insert further comprises a barrier stem.
Mansmann teaches in analogues art wherein the at least one barrier insert further comprises a barrier stem (Figure 14B #538B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow to incorporate the teachings of German to have a base comprising a hollow stem and further incorporate the teachings of Mansmann to have at least one barrier insert further comprises a barrier stem in 
Regarding Claim 4, Winslow discloses the orthopaedic implant of claim 3 but does not disclose wherein the first porous ingrowth material region and the second porous ingrowth material region both fit over the barrier stem.
Mansmann teaches in analogues art wherein the first porous ingrowth material region (Figure 14B #526) and the second porous ingrowth material region (Figure 14B #544) both fit over the barrier stem (Figure 14B #538B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow to incorporate the teachings of German to have a base comprising a hollow stem and further incorporate the teachings of Mansmann to have the first porous ingrowth material region and the second porous ingrowth material region both fit over the barrier stem in order to prevents the flow of flexible material through the joint during a manufacturing process and thereafter (Paragraph [143-144]).
Regarding Claim 7, Winslow discloses the orthopaedic implant of claim 3 as rejected above but does not disclose wherein the at least one barrier insert comprises a plurality of molding grooves formed therein.
Mansmann teaches in analogues art wherein the at least one barrier insert comprises a plurality of molding grooves formed therein (Paragraph [0051], internal supporting lattices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow to incorporate the teachings of .
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (U.S. publication No. 20140277517) in view of German et al. (U.S. publication No. 20040049286) in further view of Mansmann (U.S. publication No. 20180289493) and Aihara et al. (U.S. publication No. 20190184058). 
Regarding Claim 5, Winslow discloses the orthopaedic implant of claim 4 as seen in the rejection above with the first porous ingrowth material region and the second porous ingrowth material region but does not disclose wherein they are diffusion bonded to the barrier stem.
Aihara teaches in analogues art where porous regions are diffusion bonded to barrier regions (paragraph [0063], porous nitinol and other components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow to incorporate the teachings of Aihara to include the first and second porous regions diffusion bonded to the barrier stem for bone ingrowth (paragraph [0063]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (U.S. publication No. 20140277517) in view of Bertele et al. (U.S. publication No. 2011094748).
Regarding Claim 16, Winslow discloses the orthopaedic implant of claim 1 as rejected above but does not disclose wherein the at least one barrier insert comprises a plurality of barrier inserts.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow to incorporate the teachings of Bertele to include a plurality of barrier inserts in order to prevent material from flowing into pores which would in turn prevent bone ingrowth (Paragraph [0094] lines 12-13). 

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (U.S. publication No. 20140277517) in view of Bertele et al. (U.S. publication No. 2011094748) in further view of Mansmann (U.S. publication No. 20180289493).
Regarding Claim 18, Winslow discloses the orthopaedic implant of claim 16 as rejected view of Bertele above but does not disclose wherein each of the barrier inserts comprises a respective barrier stem.
Mansmann teaches in analogues art wherein each of the barrier inserts comprises a respective barrier stem (Figure 14B #538B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow to incorporate the teachings of Bertele to have a plurality of barrier inserts and further incorporate the teachings of Mansmann to have wherein each of the barrier inserts comprises a respective barrier stem in order to prevents the flow of flexible material through the joint during a manufacturing process and thereafter (Paragraph [144] lines 1-8).

Allowable Subject Matter
Claim 6, 8-10, 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, Winslow discloses the orthopaedic implant of claim 3 as rejected above in view of German in further view of Mansmann but does not disclose wherein the barrier stem is hollow. Claim 6 is rejected as being dependent on rejected claim 3. 
Regarding Claim 8, Winslow discloses the orthopaedic implant of claim 7 as rejected above in view of German in further view of Mansmann but does not disclose wherein the molding grooves are formed in the barrier stem. Claim 8 is rejected as being dependent on rejected claim 7. 
Regarding Claim 9, Claim 9 is rejected as being dependent on rejected claim 8. 
Regarding Claim 10, Winslow discloses the orthopaedic implant of claim 3 as rejected above in view of German in further view of Mansmann but does not disclose wherein the barrier stem is exposed through an opening of the second porous ingrowth material region. Claim 10 is rejected as being dependent on rejected claim 3.
Regarding Claim 15, Winslow discloses the orthopaedic implant of claim 13 as rejected above but does not disclose wherein the barrier material comprises a porous material having pores with a maximum pore size of no more than 1 mm. Claim 15 is rejected as being dependent on rejected claim 13.
Regarding Claim 17, Winslow discloses the orthopaedic implant of claim 16 as rejected above but does not disclose wherein each of the barrier inserts abuts against at 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774